Case 21-10217-amc          Doc 50   Filed 06/29/21 Entered 06/29/21 17:02:39    Desc Main
                                    Document     Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               (Philadelphia Division)

IN RE:
                                                  *
DESIREE M. KAKOS                                        Case No. 21-10217-amc
EVANGELOS G. KAKOS                                *     (Chapter 13)

Debtors                                           *

*        *     *       *      *       *     *     *     *     *     *      *

TOWER                                             *
FEDERAL CREDIT UNION                                    Judge Chan
                                                  *     Date: 07/06/2021
         Movant                                         Time: 11:00 am
                                                  *     Courtroom #4
v.
                                                  *
DESIREE M. KAKOS
(Debtor)                                          *

EVANGELOS G. KAKOS                                *
(Joint Debtor)
                                                  *
AND
                                                  *
WILLIAM C. MILLER, ESQ.
(Chapter 13 Trustee)                              *

         Respondents                              *

*        *     *       *      *       *     *     *     *     *     *      *

                                      CONSENT ORDER



                                                                                     73899
Case 21-10217-amc        Doc 50     Filed 06/29/21 Entered 06/29/21 17:02:39               Desc Main
                                    Document     Page 2 of 3



       THIS MATTER is next scheduled to be heard before the court on July 6, 2021, on Motion

of Tower Federal Credit Union by and through its undersigned counsel, for relief from the

automatic stay with respect to 301 Fawn Lane, Phoenixville, PA, 19460 (“the property”) which

secures debt held by Movant. Both parties, by counsel, consent to the terms contained in this Order.

       Accordingly, it is this________ day of _____________, 2021 ORDERED:

   1. That the Chapter 13 plan shall be amended to include the post petition arrears in the amount

       of $4,399.00 including $750.00 in attorneys fees and $181.00 in costs to Tower Federal

       Credit Union consisting of the post petition arrears through June 30, 2021.

   2. That Debtors shall resume post petition payments directly to movant commencing July 1,

       2021.

   3. That, if any payment required to made hereunder is not received by the date it is due, Debtor

       shall be deemed in default of this Order.

   4. That if Debtors are in default, Movant’s attorney shall file an affidavit with this Court

       stating the amount due under this Order and shall mail a copy to Debtors and Debtors’

       attorney. If Debtors do not cure the default within ten (10) days of the Certificate of Service,

       then the automatic stay shall be lifted as to the vehicle and Movant shall be free to foreclose

       and obtain possession under State Law without any further proceedings in this Court.

   IT IS FURTHER ORDERED,

   5. That if Debtors convert this case to another Chapter of the U.S. Bankruptcy Code, the

       automatic stay at 11 U.S.C § 362(a) shall be terminated as to the debtors’ interest in the

       property without further proceedings in this Court.




                                                   2                                                73899
Case 21-10217-amc         Doc 50   Filed 06/29/21 Entered 06/29/21 17:02:39         Desc Main
                                   Document     Page 3 of 3



      IT IS FURTHER ORDERED that the fourteen (14) day stay of relief from stay pursuant to

         Rule 4001(a)(3) is hereby waived.


                                                                  ________________________
                                                                  Judge, U.S. Bankruptcy Court

WE ASK FOR THIS:

/s/ Douglas R.Blecki, Jr. Esq.
Douglas R. Blecki, Jr.
Silverman Theologou, LLP
11200 Rockville Pike, Ste. 520
N. Bethesda, Maryland 20852
Phone: (301) 468-4990
dblecki@silvermanlegal.com
Attorney for Movant


/s/ Brad J. Sadek, Esq.
Brad J. Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Counsel for Debtors


__________________________
William C. Miller
1234 Market Street
Suite 1813
Philadelphia, PA 19107
Chapter 13 Trustee



cc:      Douglas Blecki
         Brad J. Sadek
         Debtor
         William Miller

                                             End of Order




                                                  3                                           73899
